Exhibit 24.01 POWER OF ATTORNEY WHEREAS, Xcel Energy Inc., a Minnesota corporation (the “Company”), intends to file the following documents with the Securities and Exchange Commission:(i) under the provisions of the Securities Act of 1933, as amended, a registration statement on Form S-3 (or such other appropriate form), and all amendments, including post-effective amendments, thereto, for the registration of shares of common stock, par value $2.50 per share (the “Common Stock”), for issuance and sale under the Company's Dividend Reinvestment and Stock Purchase Plan (the "DSPP") and (ii) pursuant to Section13 or 15(d)under the provisions of the Securities Exchange Act of 1934, as amended, an annual report on Form10-K (or such other appropriate form) for the fiscal year ended December31, 2009; and WHEREAS, each of the undersigned holds the office or offices in the Company herein set below his/her name, or serves as a director of the Company. NOW, THEREFORE, each of the undersigned hereby constitutes and appoints Michael C. Connelly, David M. Sparby, Teresa S. Madden and George E. Tyson II, and each of them individually, his/her attorney, with full power to act for him/her and in his/her name, place and stead, to sign his/her name in the capacity or capacities set forth below to (i) one or more registration statements on Form S-3 (or such other appropriate form) and any and all amendments and supplements (including post-effective amendments) thereto for the registration of shares under the Company's DSPP and (ii) an annual report on Form10-K (or such other applicable form) including any and all exhibits, schedules, supplements, certifications, supporting documents, amendments, supplementations and corrections thereto and hereby ratifies and confirms all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned have hereunto set their hands this 17th day of February, 2010. /s/ Richard C. Kelly /s/ David M. Sparby Richard C. Kelly Chief Executive Officer and Chairman of the Board David M. Sparby Vice President and Chief Financial Officer (Principal Financial Officer) /s/ Teresa S. Madden Teresa S. Madden Vice President and Controller (Principal Accounting Officer) /s/ Fredric W. Corrigan /s/ Richard K. Davis Fredric W. Corrigan Director Richard K. Davis Director /s/ Benjamin G.S. Fowke, III /s/ Albert F. Moreno Benjamin G.S. Fowke, III President, Chief Operating Officer and Director Albert F. Moreno Director /s/ Christopher J. Policinski /s/ A. Patricia Sampson Christopher J. Policinski Director A. Patricia Sampson Director /s/ David A. Westerlund /s/ Kim Williams David A. Westerlund Director Kim Williams Director /s/ Timothy V. Wolf Timothy V. Wolf Director
